         Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 1 of 23




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________

LINDA LAGORIO,
                                                                     DECISION & ORDER
                                  Plaintiff,
                                                                     17-CV-6460MWP
                 v.

HILTON CENTRAL SCHOOL DISTRICT, et al.,

                        Defendants.
_________________________________________



                                    PRELIMINARY STATEMENT

                 Plaintiff Linda Lagorio (“Lagorio”) filed this case against defendants Hilton

Central School District (the “District”) and Joe LaMarca (“LaMarca”), Director of

Transportation for the District, (together, the “defendants”), alleging claims of abuse of process

and malicious prosecution pursuant to 42 U.S.C. § 1983 and New York state common law.

(Docket # 17).1 Lagorio’s claims arise from her interactions in October 2014 with two students

with special needs while she was monitoring them on a District school bus and the actions taken

by defendants in response to Lagorio’s conduct.

                 Pending is defendants’ motion for summary judgment pursuant to Rule 56 of the

Federal Rules of Civil Procedure. (Docket # 33). Pursuant to 28 U.S.C. § 636(c), the parties




         1
           Lagorio’s second amended complaint, now the operative complaint in this case, also named Steve Ayers
(“Ayers”), Assistant Superintendent for the District, as a defendant. (Docket # 17). At oral argument on
defendants’ pending motion for summary judgment, Lagorio withdrew her opposition to the motion for judgment in
favor of Ayers; accordingly, this Court granted defendants’ motion regarding Ayers. (Docket # 39). This Decision
and Order thus addresses Lagorio’s claims against the District and LaMarca.
             Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 2 of 23




have consented to the disposition of this case by a United States magistrate judge. (Docket

# 22). For the reasons stated below, defendants’ motion is granted.



                                        FACTUAL BACKGROUND2

                  The District formerly employed Lagorio as a bus monitor for students with special

needs, which required her to assist with the transportation of students to and from school. (Defs’

Statement at ¶¶ 2, 3). On October 21 and 22, 2014, Lagorio was monitoring two students on the

District’s Bus 80, ten-year-old C.S. and six-year-old R.R. (the “Students”), each of whom was

diagnosed with a behavioral disorder, as Lagorio knew. (Id. at ¶¶ 2, 3, 4, 6). Lagorio contends

that the Students had a history of acting violently on Bus 80, which she apparently documented

with the District by filing numerous incident reports. (Pl’s Add. Statement at ¶ 6). Lagorio also

claims that because of the Students’ past behavior, she had previously requested that LaMarca

remove the Students from Bus 80. (Id. at ¶ 7).

                  Bus 80 was equipped with a surveillance camera that indisputably recorded the

incidents involving Lagorio and the Students on October 21 and 22, 2014. (Defs’ Statement at

¶¶ 2, 4; see also Docket # 33-7 (Bus 80’s video surveillance footage from October 21 and 22,

2014)).3 Defendants indicate that the interactions at issue on October 21, 2014 began when


         2
           The following facts are undisputed unless otherwise noted and are taken from defendants’ Statement of
Material Facts Pursuant to Local Rule 56 (Docket # 33-2) (“Defs’ Statement”), and Lagorio’s Response and
Additional Local Rule 56 Statement of Material Facts (Docket # 36-1 (pages 2-9 consist of Plaintiff’s Responses to
Defendants’ Statement of Facts (“Pl’s Statement”), and pages 9-12 contain Plaintiff’s Statement of Additional
Undisputed Material Facts (“Pl’s Add. Statement”))), both of which attach relevant exhibits. For convenience,
where the facts are undisputed, the Court will cite only to defendants’ statement of the facts. Citations to the parties’
competing statements incorporate the evidentiary material cited therein. The Court will also cite to specific exhibits
as appropriate.
         3
           The surveillance footage from Bus 80 on October 21 and 22, 2014, submitted by defendants as Exhibit D
(see Docket # 33-7), is especially relevant considering that both parties rely on this footage, at least to some extent,
to support their version of what happened on those dates (see Defs’ Statement at ¶¶ 14, 15; Pl’s Statement at ¶¶ 14,
15). At oral argument, Lagorio’s counsel did not dispute the authenticity of Bus 80’s surveillance footage; in fact,
                                                                                                        (footnote continued)

                                                           2
             Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 3 of 23




Lagorio pulled on the harness straps that secured R.R. to his seat. (Docket # 33-7, October 21,

2014 surveillance footage, at 15:22:20).4 It is not immediately evident what prompted Lagorio,

who was sitting in front of R.R., to move to the seat behind him and pull on his harness. It is

clear, though, that R.R. expressed discomfort when Lagorio did so (see, e.g., id. at 15:22:22-25,

15:23:39), and he can be heard on the video stating, “stop pulling my seat” (id. at 15:22:42) and

“you’re hurting my neck” (id. at 15:24:04). Although not referenced by defendants, R.R. then

started to throw books in Lagorio’s direction (see id. at 15:24:30), presumably in response to

Lagorio pulling on his harness, and the Students began to yell profanities (see, e.g., id. at

15:26:04). When C.S. gave R.R. another book to throw in Lagorio’s direction, Lagorio stood

over C.S., C.S. used more profanity towards Lagorio, and Lagorio visibly swung her hand and

hit C.S.’s hat. (See id. at 15:26:37-46).




he represented that the videos “speak for themselves.” Although defendants offer a detailed account of the events
that occurred on Bus 80 with specific time-stamped citations, Lagorio simply “[c]ontest[s]” defendants’ recitation,
generally citing the surveillance footage as well as certain portions of her deposition testimony in which she
describes her recollection of the events. (Compare Defs’ Statement at ¶¶ 14, 15 (citing Docket # 33-7), with Pl’s
Statement at ¶¶ 14, 15 (citing Docket ## 33-7; 33-20 at 92-99)). Thus, it is not entirely clear which portions of
defendants’ account Lagorio specifically contests. Rather, it appears that she merely disputes defendants’
characterization of the surveillance footage.

             The Court has reviewed the video evidence, see, e.g., Marcavage v. City of New York, 689 F.3d 98, 110
(2d Cir. 2012) (“[a]lthough on summary judgment the evidence must be viewed in the light most favorable to
[p]laintiffs as the non-moving parties, when there is reliable objective evidence – such as a recording – the evidence
may speak for itself”) (citing Scott v. Harris, 550 U.S. 372, 379-81 (2007)), cert. denied, 568 U.S. 1212 (2013);
Akinnagbe v. City of New York, 128 F. Supp. 3d 539, 544 (E.D.N.Y. 2015) (“[t]he [c]ourt may consider video
evidence in determining whether material questions of fact exist”), keeping in mind that “the mere existence of a
videotape in the record depicting some or all of the events in dispute will not always be dispositive at the summary
judgment stage,” Hulett v. City of Syracuse, 253 F. Supp. 3d 462, 482 (N.D.N.Y. 2017); accord Fana v. City of New
York, 2018 WL 1581680, *6 (S.D.N.Y. 2018) (“[w]hile video evidence submitted by the parties should certainly be
considered and carefully reviewed, summary judgment is appropriate only where the video evidence in the record is
sufficient to blatantly contradict one party’s versions of events”) (alterations and quotations omitted). In
summarizing the video footage, the Court will recount what is clearly depicted in the relevant portions of the video
surveillance, as well as the parties’ differing explanations of what occurred to the extent that those explanations are
not “blatantly contradict[ed]” by the surveillance footage. See Fana v. City of New York, 2018 WL 1581680 at *6.
         4
           Citations to the video surveillance footage contained in Docket # 33-7 refer to the timestamp depicted in
the lower right-hand corner of the videos.
                                                           3
             Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 4 of 23




                  A few minutes later, C.S. yelled more profanities at Lagorio, R.R. got free from

his harness and jumped over to C.S.’s seat, and Lagorio told the bus driver, Colleen McGlenn

(“McGlenn”), that she needed to pull the bus over. (See id. at 15:29:10-36). C.S. and R.R. then

threw two shoes at Lagorio. (See id. at 15:30:40-50). In response, Lagorio approached C.S. and

R.R. and grabbed C.S.’s arm. (See id. at 15:30:51). Lagorio told R.R. that if he did not return to

his original seat, C.S. would get hurt (as she continued to hold C.S.’s arm). (See id. at 15:31:10).

Defendants assert that Lagorio twisted C.S.’s arm during this time (see Defs’ Statement at ¶ 14);

by contrast, Lagorio claims that she merely held it and C.S. himself twisted it (see Docket

# 33-20 (“Lagorio Dep.”) at 95). In either event, C.S. can be heard expressing discomfort while

Lagorio held his arm. (Docket # 33-7, October 21, 2014 surveillance footage, at

15:31:07-15:32:03).

                  After briefly returning to his seat, R.R. then climbed to the front of Bus 80. (See

id. at 15:31:58). In response, Lagorio let go of C.S. and grabbed the back of R.R.’s shirt to pull

him back to his seat. (See id. at 15:32:05). Seconds later, after C.S. threw another item towards

Lagorio, she stated that McGlenn needed to call 911. (See id. at 15:32:20-30). Lagorio went to

back of the bus, picked up a shoe, and stood near C.S.’s seat for several seconds. (See id. at

15:33:00-11). C.S. grabbed the shoe and threw it at Lagorio. (See id. at 15:33:12-14). Lagorio

picked up the shoe, stood in front of C.S. for a moment, and slapped the shoe across C.S.’s face,

the sound of which can be heard on the surveillance footage. (See id. at 15:33:15-20).5 Lagorio

and C.S. then started to push, grab, and yell at each another, during which Lagorio can be heard


         5
           At her deposition, Lagorio testified that she “tossed [the shoe] back at [C.S.]” and that “it just so
happened it hit him in the face.” (Lagorio Dep. at 96). The video evidence “blatantly contradict[s]” that version of
events, and the Court thus disregards Lagorio’s unsupported characterization of that incident. See Fana, 2018 WL
1581680 at *6; see also Marcavage v. City of New York, 689 F.3d at 110 (disagreeing with plaintiffs’
“characteriz[ation] [that] their behavior toward the officers [was] cordial, and [their] conten[tion] that they were
compliant,” where “[e]ven viewed in the light most favorable to [p]laintiffs, the audio recordings show[ed]
indisputably that [plaintiffs] were neither courteous nor compliant”).
                                                          4
         Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 5 of 23




saying to C.S., “you hit me with [the shoe], you’re go[ing to] get hit back.” (See id. at

15:33:24-15:33:30).

                   While these events were unfolding, at approximately 3:25 p.m., McGlenn

contacted LaMarca and reported that there was an issue on Bus 80 and requested police

intervention. (Defs’ Statement at ¶ 8). In response, the District’s bus garage contacted the

police, and LaMarca, with the District’s Head Bus Driver, Sylvia Rodak (“Rodak”), traveled to

meet Bus 80 where it was parked. (Id.). When LaMarca arrived, police officers from the Town

of Greece and the New York State Police were already on scene. (Id. at ¶ 9). LaMarca observed

that books and papers were spread across the floor of Bus 80 but that no one had been injured.

(Id.). Rodak then assisted Lagorio and McGlenn to complete Bus 80’s afternoon route, while

LaMarca followed in a separate vehicle. (Id.). Afterwards, LaMarca spoke with Lagorio and

McGlenn, “who both described a generally chaotic and physically violent scene aboard [Bus

80].” (Id. at ¶ 10). LaMarca stated that he would review Bus 80’s surveillance footage of the

incident. (Id.).

                   The following morning, on October 22, 2014, Lagorio and McGlenn transported

the Students to school on Bus 80. (Id. at ¶ 11). Although not detailed by defendants, at

approximately 8:12 a.m., C.S. seemingly helped R.R. get loose from his harness. (Docket

# 33-7, October 22, 2014 surveillance footage, at 8:11:47). Almost immediately, Lagorio

requested McGlenn to pull over, indicating that she was not going to do “this anymore.” (Id. at

8:11:55). A few minutes later, R.R. stood up in his seat, prompting Lagorio to grab his legs in an

apparent attempt to pull his legs out from under him. (See id. at 8:15:55).

                   After R.R. settled in a new seat, C.S. then pulled out a pair of scissors and held

them above his head, which Lagorio was quickly able to grab and remove from his hand. (See


                                                     5
        Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 6 of 23




id. at 8:17:32-43). Concerned by the fact that C.S. had scissors, McGlenn contacted the District

bus garage and requested that 911 be called. (See id. at 8:17:53). C.S. then started tossing

writing utensils in the direction of McGlenn. (See id. at 8:18:30). Soon afterwards, C.S. took

Lagorio’s cell phone, and McGlenn pulled Bus 80 to the side of the road. (See id. at

8:18:55-8:19:30). Lagorio eventually attempted to take back her cell phone from C.S. (See id. at

8:21:06). In the process, the two began to struggle, during which Lagorio grabbed C.S.’s arm.

(See id. at 8:21:14-20). Defendants contend that Lagorio twisted C.S.’s arm; Lagorio states that

she merely held it in an attempt to “restrain” him. (Compare Defs’ Statement at ¶ 15, with

Lagorio Dep. at 95-96). Several seconds after this physical struggle began, Lagorio can be seen

standing over C.S. in his seat and appears to slap C.S., which can be heard from the video

footage. (Docket # 33-7, October 22, 2014 surveillance footage, at 8:21:21). It is not clear from

the footage what Lagorio slapped, and she denied that she struck him in the face. (See Lagorio

Dep. at 99). Lagorio and C.S. continued to struggle with each other for several seconds.

(Docket # 33-7, October 22, 2014 surveillance footage, at 8:21:22-35).

               In response to McGlenn’s call, LaMarca again met Bus 80 where it had pulled

over. (Defs’ Statement at ¶ 11). LaMarca observed that Town of Ogden police officials had

responded to the 911 call, neither Lagorio nor McGlenn had been injured, and R.R. was “seated

calmly” on Bus 80. (Id. at ¶ 12). C.S., however, was placed into an ambulance, and Ogden

Police Officer Steve Ploof (“Officer Ploof”) approached LaMarca for more information about

C.S. (Id.). Lagorio disputes any suggestion that C.S. required medical assistance as a result of

the incident. (Pl’s Statement at ¶ 12). McGlenn and Lagorio eventually continued their morning

route and took R.R. to school. (Defs’ Statement at ¶ 12).




                                                6
             Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 7 of 23




                  Before LaMarca could review Bus 80’s surveillance footage, he received two

phone calls related to the above incidents. (Id. at ¶ 13).6 One of these calls was from Officer

Ploof, who advised LaMarca that he was investigating Lagorio’s conduct on Bus 80 “after the

Gates Ambulance Corps filed a mandatory report of suspected child abuse.” (Id.). Apparently,

Officer Ploof informed LaMarca that C.S. told ambulance personnel that Lagorio had punched,

choked, slapped and hit him, and had choked R.R. (Id.). LaMarca reviewed the surveillance

footage from Bus 80 on October 22, 2014. (Id.).

                  The following day, LaMarca placed Lagorio on administrative leave. (Pl’s Add.

Statement at ¶ 13). In addition, the District employees who viewed the video surveillance

footage “determined that they were obligated, as mandatory reporters, to contact the authorities,”

a determination Lagorio disputes. (Compare Defs’ Statement at ¶ 16, with Pl’s Statement at

¶ 16).7 District employees contacted the authorities, and the New York State Police subsequently


         6
            Lagorio contests the assertions made in paragraph 13 of defendants’ Statement of Material Facts because
the exhibit defendants cite in support of that paragraph, Exhibit H (see Docket # 33-11), neither “refer[s] nor
support[s] any of the several allegations included in [that paragraph]” (see Pl’s Statement at ¶ 13). Lagorio is
correct; Exhibit H consists of the incident reports completed by McGlenn and Lagorio, which are not supportive of
defendants’ assertions in this paragraph. (See generally Docket # 33-11). My review of the record, however,
suggests that defendants have simply erred in the citation, as defendants’ counsel’s affidavit identifies Exhibit H as
the “Incident Report of Joe LaMarca” (Docket # 33-3 at ¶ 4), which it clearly is not. LaMarca’s incident report
appears in several places in the record (see Docket ## 33-10 at 27-29; 33-13 at 56-58, 112-114) and lends support to
defendants’ assertions.
         7
          LaMarca asserts that, as Director of Transportation for the District, he is a mandatory reporter under New
York State law. (See Defs’ Statement at ¶ 16; see also Docket # 33-22 at 90 (LaMarca confirming that he is a
mandatory reporter)). The record establishes that fact.

           In relevant part, New York Social Services Law requires that a “school official” or “school
administrator”

                  report or cause a report to be made . . . when they have reasonable cause to
                  suspect that a child coming before them . . . is an abused or maltreated child, or
                  when they have reasonable cause to suspect that child is an abused or maltreated
                  child where the . . . person legally responsible for such child comes before them
                  . . . and states from personal knowledge facts, conditions or circumstances
                  which, if correct, would render the child an abused or maltreated child.

N.Y. SOC. SERV. LAW § 413(1)(a) (effective July 1, 2014 to June 30, 2015).
                                                                                                       (footnote continued)

                                                          7
         Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 8 of 23




began an investigation into the incidents. (Defs’ Statement at ¶ 16). In connection with that

investigation, on October 29, 2014, Officer Stephen LaLonde (“Officer LaLonde”), an

investigator with the New York State Police, obtained a formal statement from Lagorio about the

incidents that occurred on Bus 80. (Id. at ¶ 17). Lagorio resigned from her position with the

District later that day. (Id.). Lagorio claims she did so because she felt pressure to quit,

asserting that the District planned to discipline her “up to and including termination.” (Pl’s Add.

Statement at ¶¶ 22-23).

                 On October 30, 2014, Officer LaLonde met with LaMarca and Ayers in Ayers’s

office, at which time Officer LaLonde viewed the surveillance footage from Bus 80. (Defs’

Statement at ¶ 18). Afterwards, Officer LaLonde “advised defendants that he would be issuing

two appearance tickets to [Lagorio] for endangering the welfare of a child.” (Id.). LaMarca

contends that he had no further contact with the police on this matter following the meeting.

(Id.). Lagorio disputes these assertions, claiming that Officer LaLonde “informed [her] [that

LaMarca] requested that charges be pressed against her.” (Pl’s Statement at ¶ 18).

                 On November 4, 2014, Officer LaLonde issued an appearance ticket to Lagorio

for two counts of endangering the welfare of a child. (Defs’ Statement at ¶ 19). Shortly

thereafter, the Monroe County District Attorney’s Office commenced criminal proceedings

against Lagorio in Greece Town Court, which lasted for approximately one year and concluded

following a bench trial. (Id. at ¶ 20). LaMarca claims that he “had little role in the prosecution



           Moreover, New York Education Law provides:

                 [i]n any case where an oral or written allegation is made to a . . . school
                 administrator . . . that a child has been subjected to child abuse by an employee
                 or volunteer in an educational setting, such person shall upon receipt of such
                 allegation . . . promptly complete a written report of such allegation.

N.Y. EDUC. LAW § 1126(1)(a) (effective July 1, 2001 to June 4, 2019).
                                                         8
         Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 9 of 23




of [Lagorio] aside from . . . providing approximately 30 minutes of testimony at [Lagorio’s] trial

(as well as a conversation [with the assistant district attorney] just prior to the trial testimony,

which took place in the courthouse, and lasted approximately two minutes).” (Id. at ¶ 21). To

the contrary, Lagorio contends that LaMarca played an “active role in criminal proceedings

being commenced” against her, relying on her assertion that Officer LaLonde “informed [her]

[that LaMarca] requested that charges be pressed against her.” (Pl’s Statement at ¶¶ 20, 21). At

Lagorio’s bench trial, the video surveillance footage from Bus 80 was admitted into evidence

and reviewed by the presiding judge. (Defs’ Statement at ¶ 22). Lagorio was acquitted on both

charges on December 23, 2015. (Id. at ¶ 23).



                                            DISCUSSION

I.      Legal Standard

                Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED.

R. CIV. P. 56(a). In reaching this determination, the court must assess whether there are any

disputed material facts and, in so doing, must resolve all ambiguities and draw all reasonable

inferences against the moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49

(1986); Coach Leatherware Co., Inc. v. AnnTaylor, Inc., 933 F.2d 162, 166-67 (2d Cir. 1991). A

fact is “material” only if it has some effect on the outcome of the suit. Anderson v. Liberty

Lobby, Inc., 477 U.S. at 248; Konikoff v. Prudential Ins. Co. of Am., 234 F.3d 92, 97 (2d Cir.

2000). A dispute regarding a material fact is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248; see also

Konikoff v. Prudential Ins. Co. of Am., 234 F.3d at 97.


                                                   9
         Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 10 of 23




                 The moving party bears the initial burden of demonstrating the absence of a

genuine issue of material fact, after which the non-moving party must come forward with

sufficient evidence to support a jury verdict in its favor; the motion will not be defeated based

upon conjecture, surmise or the existence of “metaphysical doubt” concerning the facts. Bryant

v. Maffucci, 923 F.2d 979, 982 (2d Cir.) (citing Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986)), cert. denied, 502 U.S. 849 (1991). The party seeking to avoid

summary judgment “must do more than make broad factual allegations and invoke the

appropriate statute. The [party] must also show, by affidavits or as otherwise provided in Rule

56 . . . , that there are specific factual issues that can only be resolved at trial.” Colon v.

Coughlin, 58 F.3d 865, 872 (2d Cir. 1995).

                 As the Second Circuit has explained:

                 [T]he trial court’s task at the summary judgment motion stage of
                 the litigation is carefully limited to discerning whether there are
                 any genuine issues of material fact to be tried, not to deciding
                 them. Its duty, in short, is confined at this point to issue-finding; it
                 does not extend to issue-resolution. . . . [I]t must be kept in mind
                 that only by reference to the substantive law can it be determined
                 whether a disputed fact is material to the resolution of the dispute.

Gallo v. Prudential Residential Serv., Ltd. P’ship, 22 F.3d 1219, 1224 (2d Cir. 1994).



II.     Lagorio’s Section 1983 Claims8

                 Lagorio asserts her first two claims against LaMarca for abuse of process and

malicious prosecution under 42 U.S.C. § 1983 and the Fourth Amendment to the United States

Constitution. (Docket ## 17 at ¶¶ 63-79; 36 at 5, 8). LaMarca’s principal argument on summary



        8
          As confirmed by her counsel, Lagorio pleads her federal claims only against LaMarca, not the District.
(See Docket # 17 at ¶¶ 63-79). Accordingly, the Court will analyze these claims with respect to LaMarca only.
                                                        10
        Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 11 of 23




judgment is that these claims (as well as Lagorio’s same claims based on New York State

common law) “arise[] directly from [LaMarca’s] compliance with[,] [as a District administrator,

his] mandatory reporting obligations [concerning suspected child abuse] and [are therefore]

statutorily barred [pursuant to New York state law].” (Docket # 33-1 at 13 (citations omitted)).

In LaMarca’s view, his statutory reporting obligations were triggered because he “reasonably

believed, based on objective video evidence, that [Lagorio] had physically abused the [S]tudents

aboard Bus 80 on October 21, 2014 and October 22, 2014.” (Id.).

               During oral argument, this Court questioned defendants’ counsel concerning the

applicability of the immunity afforded by New York’s mandatory reporting statutes to Lagorio’s

federal claims and permitted the parties the opportunity to submit supplemental briefing on this

issue. (See Docket # 39 at 2). In response, LaMarca “formally withdr[ew] [his] statutory

immunity arguments relative to [Lagorio’s] § 1983 claims” and asserted for the first time that

those claims should “be dismissed pursuant to the doctrine of qualified immunity.” (Docket # 40

at 3). LaMarca also reiterated his position that the claims should be dismissed because Lagorio

cannot “raise a triable issue of fact on the essential elements of her federal claims.” (Id.). In

reply, Lagorio unsurprisingly challenged the timeliness of LaMarca’s qualified immunity

argument. (See generally Docket # 41).

               I do not reach the issue of whether LaMarca’s qualified immunity argument,

raised for first time after oral argument, is properly before the Court because Lagorio’s federal

claims do not otherwise raise triable issues of fact and should be dismissed on the merits.

       A.      Abuse of Process

               “Procedural due process forbids the use of legal process for a wrongful purpose.”

Cook v. Sheldon, 41 F.3d 73, 80 (2d Cir. 1994). “Therefore, a defendant may be liable under


                                                 11
         Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 12 of 23




section 1983 for malicious abuse of the criminal process.” Richardson v. New York City Health

& Hosp. Corp., 2009 WL 804096, *15 (S.D.N.Y. 2009) (citing Savino v. City of New York, 331

F.3d 63, 76-77 (2d Cir. 2003)). State law governs an abuse of process claim under 42 U.S.C.

§ 1983. See Cook v. Sheldon, 41 F.3d at 80.

                  Under New York state law, to prevail on a claim for abuse of process, a plaintiff

must show that a defendant “(1) employ[ed] regularly issued legal process to compel

performance or forbearance of some act[,] (2) with intent to do harm without excuse or

justification, and (3) in order to obtain a collateral objective that is outside the legitimate ends of

the process.” Savino v. City of New York, 331 F.3d at 76 (quoting Cook, 41 F.3d at 80); accord

Curiano v. Suozzi, 63 N.Y.2d 113, 116 (N.Y. 1984).

                  LaMarca maintains that he did not “institute or employ” legal process because he

“merely reported behavior [pursuant to his statutory obligations] that [he] observed first-hand via

the bus surveillance videos that [he] reasonably believed was violent and abusive.” (Docket

# 33-1 at 19 (quotations omitted)). He further states that after contacting the authorities, “[a]t no

point did [he] express any desire for [Lagorio’s] arrest, [give his] opinion as to the charges, or

provide any advice to the police,” who, according to LaMarca, “investigated the incident and

advised [him] . . . that they would issue appearance tickets for endangering the welfare of a child

to [Lagorio].” (Id.).

                  In opposing summary judgment, Lagorio contends that LaMarca “employed”

legal process against her by “improperly contribut[ing]” to her arrest and prosecution.9 (See

Docket # 36 at 7-8 (citations omitted)). As support, Lagorio asserts that Officer LaLonde at


         9
           Although not specifically addressed by the parties, the Court assumes that the legal process at issue is the
November 4, 2014 appearance ticket. See, e.g., Macdonough v. Spaman, 2016 WL 1298134, *10 (N.D.N.Y. 2016)
(“[u]nder the first element [of an abuse of process claim], [p]laintiff received an appearance ticket to appear in court
on criminal charges, which courts have held constitutes a regularly issued legal process”).
                                                          12
        Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 13 of 23




some point told her that LaMarca had “requested that charges be pressed against [Lagorio].” (Id.

at 5, 8 (citing Lagorio Dep. at 22-23, 51; Docket # 33-22 (“LaMarca Dep.”) at 66-67)). Aside

from this assertion, Lagorio does not point to any other evidence that LaMarca “employed” legal

process. Indeed, at oral argument, Lagorio’s counsel confirmed that this first element of the

abuse of process claim rested on LaMarca’s supposed request that Officer LaLonde press

charges against Lagorio.

               The record does not support Lagorio’s critical assertion. Lagorio testified that on

October 29, 2014, Officer LaLonde appeared at her home to obtain a formal statement regarding

the incidents on Bus 80, at which time Lagorio provided two written “supporting depositions.”

(Lagorio Dep. at 22-23; see also Docket # 33-17 at 2-3 (Lagorio’s “supporting depositions”

dated October 29, 2014)). At that time, Lagorio “asked [Officer LaLonde] point-blank [if she

was] going to be arrested or what [was] happening here[,]” to which Officer LaLonde responded

“well, we don’t know that yet.” (Lagorio Dep. at 29). Lagorio understood this to mean that

Officer LaLonde was “still looking into” the situation and that “anything was possible.” (Id. at

29-30). Officer LaLonde ultimately issued Lagorio an appearance ticket for two counts of

endangering the welfare of a child on November 4, 2014 (see Docket # 33-15 at 2), and two

temporary orders of protection were served personally on Lagorio in Greece Town Court on

November 19, 2014 (see Docket # 33-13 at 60-61).

               Lagorio testified that “[e]ventually” Officer LaLonde told her that LaMarca had

requested that these actions be taken (Lagorio Dep. at 30, 51), although it is not clear when that

alleged conversation took place. In clarifying testimony, Lagorio stated that Officer LaLonde

told her that LaMarca requested two temporary orders of protection be issued for the Students

against Lagorio – not that charges for endangering the welfare of a child be pressed – and that


                                                13
        Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 14 of 23




Lagorio believed the charges and the orders of protection were the same thing. (See Lagorio

Dep. at 30 (“[Officer LaLonde] ultimately told [Lagorio] that [LaMarca] was the one that

requested the . . . Orders of Protection”); see also id. at 52 (“Q: [d]o you understand the

difference between charges and Orders of Protection?[;] A: I thought it was all connected[;]

Q: . . . [d]id Joe LaMarca ask Officer LaLonde to issue you the appearance tickets for

endangering the welfare of a child?[;] A: I’m not aware of that”); id. at 53 (“Q: [b]ut as you sit

here today, you are not aware of any requests by Joe LaMarca that you be issued appearance

tickets for endangering the welfare of a child?[;] A: . . . it must have been the PTOs or whatever

you call them, Protective Order”); id. at 56 (“Q: [w]ere you ever present for any conversation

where you heard one of the [d]efendants . . . Joe LaMarca, Steve Ayers, or the [D]istrict request

that criminal charges be pressed against you?[;] A: [n]o, was not aware . . . I just thought it was

an automatic thing when you get the [orders of protection]”)). Lagorio further clarified that

Officer LaLonde did not tell her anything else about his conversation with LaMarca other than

the alleged statement about orders of protection. (See id. at 30). Lagorio also admitted that her

belief that LaMarca requested the orders of protection was based on assumption. (See id. at 53

(“Q: [d]id [Officer] LaLonde know that [LaMarca made the request for the orders of protection]

for a fact or did he just assume that [LaMarca] had [made that request]?[;] . . . A: I don’t

know”)). In addition, LaMarca did not testify that he requested Officer LaLonde to press

charges against Lagorio for endangering the welfare of a child. In fact, he testified that his “only

recollection . . . [was] that [Officer LaLonde] t[old] Steve Ayers there would be criminal charges

filed [after viewing the video footage]” (LaMarca Dep. at 68-69; accord id. at 60 (“[LaMarca]

was present with Steve Ayers[;] [Officer LaLonde] basically reviewed the film and said that




                                                 14
          Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 15 of 23




based on the actions of [Lagorio], we’d have some criminal charges”) – not the other way

around.

               In short, the evidence cited by Lagorio simply does not support her factual

assertion that LaMarca requested Officer LaLonde to press criminal charges against her; rather,

her claim appears to be based on either a mistaken belief or mere speculation – neither of which

suffices at this stage to raise a triable issue of material fact. See Kulak v. City of New York, 88

F.3d 63, 71 (2d Cir. 1996) (“conclusory statements, conjecture, or speculation by the party

resisting the motion will not defeat summary judgment”). Accordingly, the Court will disregard

Lagorio’s unsupported assertion. See Macera v. Vill. Bd. of Ilion, 2019 WL 4805354, *2

(N.D.N.Y. 2019) (“[a]s always at the summary judgment stage, the [c]ourt reserves the right to

disregard any assertions made by either party if those factual assertions are otherwise

unsupported in the record”) (alterations and quotations omitted); New World Sols., Inc. v.

NameMedia Inc., 150 F. Supp. 3d 287, 305 (S.D.N.Y. 2015) (“if a party fails to properly support

a statement by an adequate citation to the record, the [c]ourt may properly disregard that

assertion”) (citing Holtz v. Rockefeller & Co., Inc., 258 F.3d 62, 73-74 (2d Cir. 2001)).

               Without this evidence, Lagorio’s abuse of process claim fails because she

identifies no other evidence that LaMarca “employed” legal process against her. Rather, the

undisputed evidence demonstrates that LaMarca and District personnel reviewed the video

surveillance footage and contacted the relevant authorities only after determining that Lagorio’s

conduct depicted in the video obligated them to do so. (Defs’ Statement at ¶ 16). The New York

State Police then conducted an independent investigation of the matter, during which Officer

LaLonde came to the District office and met with LaMarca and Ayers on October 30, 2014 and

was provided with a copy of the surveillance footage, which he then viewed. (Id. at ¶¶ 16, 18).


                                                 15
        Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 16 of 23




Officer LaLonde issued Lagorio an appearance ticket on November 4, 2014, after he had viewed

the video surveillance footage, and the Monroe County District Attorney’s Office thereafter

decided to commence criminal proceedings against Lagorio. (Id. at ¶¶ 19-20).

                In other words, no evidence exists in the record that LaMarca had any

involvement in the underlying proceedings between the time that Officer LaLonde met with him

on October 30, 2014 and his appearance at Lagorio’s trial. (Id. at ¶¶ 18, 21). Without more,

these undisputed facts are insufficient to raise a triable issue of fact that LaMarca “employed”

legal process against Lagorio – a deficiency that warrants dismissal of Lagorio’s abuse of

process claim. See, e.g., Vlach v. Staiano, 2014 WL 2927161, *4-5 (N.D.N.Y. 2014) (plaintiff’s

abuse of process claim failed because defendant “did not affirmatively instigate or procure

[plaintiff’s] arrest”[;] “there is no indication in the record that the decision to arrest was

motivated by information provided by [defendant] and not the State Police’s own investigation,

nor is there any indication that [defendant] made the decision to arrest or induced the police to

arrest[;] . . . [defendant] merely notified the police of [plaintiff’s] alleged crime, at the direction

of his supervisor[;] . . . [t]he police then conducted their own investigation and decided to arrest,

and ultimately prosecute [plaintiff][;] . . . [b]ecause there is no evidence that [defendant] engaged

in conduct for the purpose of promoting or facilitating [plaintiff’s] arrest and prosecution,

[defendant] is granted summary judgment on [plaintiff’s abuse of process claim]”) (alterations

and quotations omitted), aff’d, 604 F. App’x 77 (2d Cir. 2015) (summary order).

                Even setting aside that deficiency, Lagorio cannot demonstrate that LaMarca

acted “in order to obtain a collateral objective that is outside the legitimate ends of the process.”

See Savino, 331 F.3d at 76. “The crux of a malicious abuse of process claim is the collateral

objective element.” Kraft v. City of New York, 696 F. Supp. 2d 403, 416 (S.D.N.Y. 2010), aff’d,


                                                   16
         Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 17 of 23




441 F. App’x 24 (2d Cir. 2011) (summary order). “To meet this element, a plaintiff must prove

not that defendant acted with an improper motive, but rather an improper purpose.” Id. In other

words, “[t]he focus is on whether the defendant employed legal processes to accomplish a

purpose outside of that for which the process was designed.” Simons v. New York, 472

F. Supp. 2d 253, 265-66 (N.D.N.Y. 2007), aff’d, 287 F. App’x 924 (2d Cir. 2008) (summary

order); see also Folk v. City of New York, 243 F. Supp. 3d 363, 375 (E.D.N.Y. 2017) (“[a]buse of

process resembles a form of extortion, by which the defendant invokes legal process to coerce

the plaintiff into doing something other than what the process necessitates”) (citation omitted).

                  As the Second Circuit has observed, “[t]he gist of abuse of process is the

improper use of process after it is regularly issued.” Cook, 41 F.3d at 80 (emphasis supplied)

(citation omitted). Under this reasoning, “[t]he pursuit of a collateral objective must occur after

the process is issued; the mere act of issuing process does not give rise to a claim.” Marcano v.

City of Schenectady, 38 F. Supp. 3d 238, 261 (N.D.N.Y. 2014) (quoting Lopez v. City of New

York, 901 F. Supp. 684, 691 (S.D.N.Y. 1995)); Gilman v. Marsh & McLennan Cos., 868

F. Supp. 2d 118, 131 (S.D.N.Y. 2012) (same), aff’d, 654 F. App’x 16 (2d Cir. 2016) (summary

order).10



         10
              In Parkin v. Cornell Univ., 78 N.Y.2d 523 (N.Y. 1991), the New York Court of Appeals suggested in
dicta that its holdings would not necessarily “preclude an abuse of process claim based on the issuance of the
process itself,” but ultimately left open the question of whether “abuse of process requires some improper conduct
after issuance of process.” 78 N.Y.2d at 530. Subsequently, in Cook, a decision that post-dates Parkin, the Second
Circuit articulated that abuse of process centers on the question of improper use of process “after it is regularly
issued.” Cook, 41 F.3d at 80. Moreover, a New York appellate court has since affirmed this requirement. See
Place v. Ciccotelli, 121 A.D.3d 1378, 1380 (3d Dep’t 2014) (“[i]n general, such a claim will only lie for improperly
using process after it is issued”) (quotations omitted).

             I agree with those courts that have concluded that Cook is binding. See Mesa v. City of New York, 2013
WL 31002, *26 (S.D.N.Y. 2013) (collecting cases); Gilman v. Marsh & McLennan Cos., 868 F. Supp. 2d at 131-32
(“the dicta quoted by [p]laintiffs from Parkin does not alter the established law governing malicious abuse of
process claims”) (quoting Richardson v. New York City Health & Hosps. Corp., 2009 WL 804096 at *16). But see
Crockett v. City of New York, 2015 WL 5719737, *10 (E.D.N.Y. 2015) (quoting Parkin v. Cornell Univ., 78 N.Y.2d
at 530).
                                                         17
        Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 18 of 23




               Lagorio’s argument in support of the “collateral objective” element is difficult to

decipher. She asserts that before LaMarca disclosed Bus 80’s video surveillance footage to

Officer LaLonde on October 30, 2014, the “[D]istrict planned to discipline [her], up to and

including termination” because of her conduct on Bus 80 on October 21 and 22, 2014. (Docket

# 36 at 8). Lagorio also reasserts her unsupported contention that Officer LaLonde told her that

LaMarca requested charges be pressed against her. (Id. at 9). According to Lagorio, “[f]eeling

pressure to quit, [she] resigned her employment with the [D]istrict during [her October 29, 2014]

meeting [with District officials].” (Id. at 8-9). Finally, Lagorio contends that the District “had

concerns about legal ramifications such as a parent suing the [D]istrict for inappropriate behavior

of [Lagorio] prior to [LaMarca] turning over the [Bus 80] surveillance videos to Officer

LaLonde.” (Id. at 9).

               Fatal to Lagorio’s claim is the undisputed fact that LaMarca’s and the District’s

alleged conduct occurred before Officer LaLonde issued Lagorio the November 4, 2014

appearance ticket. Officer LaLonde issued the appearance ticket to Lagorio only after viewing

the video surveillance footage on October 30, 2014. (Defs’ Statement at ¶¶ 17-18). By the time

Lagorio received her appearance ticket, she had already resigned from her position with the

District (id. at ¶ 17), and Lagorio does not point to any evidence to establish that LaMarca or the

District pursued an improper purpose after November 4, 2014. Lagorio thus has not established

the “collateral objective” element of her abuse of process claim – an independent basis upon

which her claim fails and should be dismissed.




                                                 18
         Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 19 of 23




                  For all these reasons, Lagorio’s abuse of process claim pursuant to 42 U.S.C.

§ 1983 fails as a matter of law.11

         B.       Malicious Prosecution

                  “In order to prevail on a § 1983 claim against a state actor for malicious

prosecution, a plaintiff must show a violation of his rights under the Fourth Amendment . . . and

must establish the elements of a malicious prosecution claim under state law.” Manganiello v.

City of New York, 612 F.3d 149, 160-61 (2d Cir. 2010) (citations omitted). In New York, to

establish a malicious prosecution claim, a plaintiff must prove “(1) the initiation or continuation

of a criminal proceeding against plaintiff[,] (2) termination of the proceeding in plaintiff’s

favor[,] (3) lack of probable cause for commencing the proceeding[,] and (4) actual malice as a

motivation for defendant’s actions.” Id. at 161 (quotations omitted) (citing Murphy v. Lynn, 118

F.3d 938, 947 (2d Cir. 1997), cert. denied, 522 U.S. 1115 (1998)).12 Additionally, in the § 1983

context, a plaintiff must show “a sufficient post-arraignment liberty restraint to implicate the

plaintiff’s Fourth Amendment rights.” Rohman v. New York City Transit Auth., 215 F.3d 208,

215 (2d Cir. 2000).

                  Moreover, “[g]enerally, a civilian defendant who merely furnishes information to

law enforcement authorities who are then free to exercise their own independent judgment as to

whether an arrest will be made and criminal charges filed will not be held liable for malicious

prosecution.” Udechukwu v. City of New York, 333 F. Supp. 3d 161, 170 (E.D.N.Y. 2018)

(citation omitted); accord Rothstein v. Carriere, 373 F.3d 275, 293-94 (2d Cir. 2004) (“reporting


         11
           Lagorio does not even attempt to offer evidence or any argument to show that LaMarca employed legal
process “with intent to do harm without excuse or justification” (see Docket # 36 at 8-9), which is another critical
omission.
         12
            Here, there is no dispute that Lagorio was acquitted on the two charges of endangering the welfare of a
child. (See Defs’ Statement at ¶¶ 20, 23). Therefore, Lagorio has shown that her underlying criminal prosecution
terminated in her favor.
                                                         19
        Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 20 of 23




a crime to law enforcement and giving testimony does not constitute the ‘initiation’ of a criminal

prosecution”). Therefore, for a civilian defendant to “initiate” criminal proceedings, a plaintiff

must show that the defendant “played an active role in the prosecution, such as giving advice and

encouragement or importuning the authorities to act.” Rothstein v. Carriere, 373 F.3d at 294

(quotations omitted). “A civilian complainant who neither knowingly provides false information

nor plays an active role in the prosecution cannot be held liable for malicious prosecution.”

Udechukwu v. City of New York, 333 F. Supp. 3d at 170-71 (citation omitted).

               Lagorio asserts that LaMarca “initiated” criminal proceedings by requesting that

Officer LaLonde press charges against her. (Docket # 26 at 5). For the reasons discussed above

(see supra, § II.A), that assertion is unsupported by the record and has no relevance to resolution

of this motion. Thus, the record is devoid of competent evidence supporting the proposition that

LaMarca, who merely contacted the authorities, provided information to Officer LaLonde during

a meeting with him, and later provided testimony at Lagorio’s trial, played an “active role” in the

underlying state criminal proceedings. See Llerando-Phipps v. City of New York, 390

F. Supp. 2d 372, 382 (S.D.N.Y. 2005) (“[f]or laypersons who are defendants in cases of

malicious prosecution, courts have held that simply reporting a crime to the police and serving as

a witness does not meet the first element of initiating a criminal proceeding”) (collecting cases).

Lagorio thus cannot show that LaMarca “initiated” criminal proceedings against her, and her

malicious prosecution claim fails for this reason alone.

               In addition, and alternatively, Lagorio cannot show the absence of probable cause

relating to her underlying criminal proceedings. “Even if a civilian complainant is ultimately

incorrect in his belief as to whether a person is committing a crime, he need only have had a

reasonable basis for this belief in order to have the probable cause necessary to defeat a


                                                 20
        Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 21 of 23




malicious prosecution . . . claim.” Pacicca v. Stead, 456 F. App’x 9, 12 (2d Cir. 2011) (summary

order) (alterations and citation omitted). Where, as here, the defendant is “a civilian

complainant, to overcome the presumption of probable cause, a plaintiff must plead facts to show

that that complainant gave false information or withheld information from the arresting officer.”

TADCO Constr. Corp. v. Dormitory Auth. of State of New York, 700 F. Supp. 2d 253, 275

(E.D.N.Y. 2010) (quotations omitted).

               In an effort to meet this element, Lagorio asserts that “LaMarca withheld

evidence or otherwise acted in bad faith” by allegedly withholding from Officer LaLonde the

video surveillance footage until after Officer LaLonde had arrested Lagorio. (Docket # 36 at 6).

Lagorio’s account is plainly belied by the record. Lagorio was neither arrested nor issued the

temporary orders of protection until after LaMarca made the surveillance footage available to

Officer LaLonde, who viewed the footage on October 30, 2014.

               Moreover, no evidence in the record demonstrates or suggests that LaMarca and

the District acted unreasonably in contacting the authorities to report Lagorio’s conduct, which

they did only after viewing the video surveillance footage. (Defs’ Statement at ¶ 16). Indeed,

there is no evidence that LaMarca “gave false information or withheld information from” Officer

LaLonde at their October 30, 2014 meeting. See TADCO Constr. Corp. v. Dormitory Auth. of

State of New York, 700 F. Supp. 2d at 275. Rather, the evidence reveals that Officer LaLonde in

fact reviewed for himself the video surveillance footage as part of his investigation before

issuing the appearance ticket to Lagorio. Described in more detail above, that video surveillance

footage depicts that Lagorio made physical contact with the Students multiple times, including

by slapping C.S. in the face with a shoe. Based upon this Court’s review of the video

surveillance footage, LaMarca and the District had a reasonable basis to contact the authorities to


                                                 21
         Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 22 of 23




report Lagorio’s conduct, and the video further provided probable cause for the subsequent

charges. See Savino, 331 F.3d at 72 (“[t]he existence of probable cause is a complete defense to

a claim of malicious prosecution in New York”); see, e.g., Buckley v. AlliedBarton Sec. Servs.,

LLC, 708 F. App’x 37, 38 (2d Cir. 2018) (summary order) (affirming summary judgment

dismissing plaintiff’s malicious prosecution claim; “[s]ummary judgment was appropriate

because even without reference to the alleged false statements, the authorities had probable cause

to initiate and continue the proceeding against [plaintiff][;] . . . [s]tatements by [defendant] and

video recordings of the incident adequately establish probable cause for the [criminal] charge”).

Accordingly, Lagorio’s claim for malicious prosecution fails for this independent reason.



III.     Lagorio’s New York State Common Law Claims

                  Lagorio’s New York common law claims for abuse of process and malicious

prosecution rely on the same contentions as her federal law claims. (See generally Docket # 36).

Accordingly, for the same reasons stated above, Lagorio’s state-law claims against LaMarca also

fail.13 See, e.g., Forsythe v. City of Watertown, 2020 WL 1274270, *7 (N.D.N.Y. 2020)

(“[p]laintiff’s state-law claims [for, inter alia, abuse of process and malicious prosecution]

against [individual defendants] are identical to the claims that [p]laintiff asserted against them

under § 1983, and the [c]ourt’s analysis of those claims would be the same[;] [t]hus, the state-law

claims would fail for the same reasons that the § 1983 claims fail”).

                  Lagorio’s counsel represented at oral argument that her claim of liability against

the District is premised only on the theory of respondeat superior. Yet, “[i]t is well-established

. . . that respondeat superior is not a cause of action at all, but a theory of liability that must


         13
           Because Lagorio’s state-law claims are entirely dismissible on their merits, I do not reach the question
whether they are also barred by statutory immunity.
                                                         22
        Case 6:17-cv-06460-MWP Document 42 Filed 09/02/20 Page 23 of 23




attach to a separate claim.” Lederman v. Benepe, 2016 WL 11588628, *5 (S.D.N.Y. 2016)

(quotations omitted). Because each of Lagorio’s state-law claims against LaMarca have been

dismissed, “there is no basis under New York law for a respondeat superior claim against” the

District. Id. (collecting cases). Therefore, Lagorio’s claim for liability against the District is also

dismissed.



                                          CONCLUSION

                   For the above-stated reasons, defendants’ motion for summary judgment (Docket

# 33) is GRANTED. Lagorio’s claims against defendants are dismissed in their entirety and

with prejudice, and the Clerk of Court is directed to enter judgment in favor of defendants and to

close this case.

IT IS SO ORDERED.



                                                                  s/Marian W. Payson
                                                                 MARIAN W. PAYSON
                                                               United States Magistrate Judge

Dated: Rochester, New York
       September 2, 2020




                                                  23
